Citation Nr: 1422166	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  11-09 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for hepatitis C.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to June 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran was scheduled for a hearing before the Board in April 2014.  However, by way of a March 2014 statement, the Veteran withdrew his request for a hearing.


FINDING OF FACT

In a March 2014 statement, the Veteran withdrew his appeal for entitlement to compensation under 38 U.S.C.A. § 1151 for hepatitis C.


CONCLUSION OF LAW

The criteria for withdrawal by the Veteran of a Substantive Appeal pertinent to the issue of entitlement to compensation under 38 U.S.C.A. § 1151 for hepatitis C, have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In March 2014, the Veteran submitted a statement withdrawing his appeal for entitlement to compensation under 38 U.S.C.A. § 1151 for hepatitis C.  Thus, there remain no allegations of errors of fact or law for appellate consideration regarding this issue.  As such, the Board does not have jurisdiction to review the appeal of the issue of entitlement to compensation under 38 U.S.C.A. § 1151 for hepatitis C and it is dismissed.



ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for hepatitis C is dismissed.




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


